DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 is dependent on claim 1 and recites the limitations “wherein the second comprises an indium gallium zinc oxide material.” There are several recitations of second material layers and structures formed in claim 1 and it is unclear which “second” claim 21 is meant to refer to. The examiner believes that the “second” that is referred to in the claim is the second active layer and has examined the claim on the merits based on that belief. Appropriate action is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210280615 (Yang et al).


    PNG
    media_image1.png
    311
    596
    media_image1.png
    Greyscale

Concerning claim 1, Yang discloses a substrate (110) comprising a first region (400) and a second region (300) adjacent to the first region (Fig. 8);
a buffer layer (200) positioned on the substrate;
a patterned first active layer (310) positioned on the buffer layer and corresponding to the first region; 
two first vias (left vias over the first gate region) located in positions corresponding to both ends of the first active layer (Fig. 8),
the two first vias extending through at least the first gate insulating layer, and exposing the both ends of the first active layer respectively (Fig. 8);
a patterned first gate (330) positioned on the first active layer and insulated (320) from the first active layer;
a patterned second active layer (420) positioned on the buffer layer and corresponding to the second region;
two second vias (right vias over the second gate region) located in positions corresponding to both ends of the second active layer, and exposing the both ends of the second active layer respectively (Fig. 8);
a patterned metal electrode (1) positioned on the first gate and insulated from the first gate; and
a patterned second gate (430) positioned on the second active layer and insulated (450) from the second active layer (Fig. 8).
Yang does not disclose that the two first vias and the two second vias are formed simultaneously in the first and second region respectively. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The product of Yang  (two sets of vias formed over the two active layers) is the same as the product of the present invention and therefore the claim is unpatentable even though the product of Yang was made by a different process (simultaneous patterning).
Continuing to claim 2, Yang discloses forming a first gate insulating layer (320) on the first active layer;
forming a first metal film layer (330) on the first gate insulating layer; and
patterning the first metal film layer to obtain the first gate (Fig. 8), 
forming a first interlayer insulating layer (350) on the first gate insulating layer and the first gate; and
forming a metal oxide layer (430) on the first interlayer insulating layer corresponding to the second region, and patterning the metal oxide layer to obtain the second active layer (Fig. 8),
a second gate insulating layer (Fig. 8 note the striped layer under the metal electrode (1) on the left side),
a third gate insulating layer (Fig. 8 note the striped layer on the right side under the second gate electrode).
Referring to claim 3, Yang discloses further comprising:
a second interlayer insulating layer (460) located on the metal electrode and the second gate;
a first source and drain (340) located at the both ends of the first active layer;
a second source and drain (440) located at the both ends of the second active layer ([0082]); and
a first planarization layer (500) located on the second interlayer insulating layer, the first planarization layer being provided with a third via, the third via exposing a source of the first active layer or a drain of the second active layer, or exposing a drain of the first active layer or a source of the second active layer (Fig. 8),
further comprising:
depositing a third metal film layer in the two first vias and the two second vias and on the second interlayer insulating layer, and patterning the third metal film layer, forming a first source and drain at the both ends of the first active layer, and forming a second source and drain at the both ends of the second active layer (Fig. 8); and
forming a first planarization layer (500) on the second interlayer insulating layer on the first source and drain and the second source and drain, and forming a third via on the first planarization layer to expose a source of the first active layer or a drain of the second active layer, or expose a drain of the first active layer or a source of the second active layer (Fig. 8).
Regarding claim 5, Yang discloses wherein the substrate further comprises a third region adjacent to the second region (far right region), and the display panel further comprises:
a PI layer (100) located between the substrate and the buffer layer ([0064]); and
a second planarization layer (600) deposited on a surface of the PI layer corresponding to the third region and extending through the second interlayer insulating layer to the buffer layer (Fig. 8),
wherein after the forming the second interlayer insulating layer on the first interlayer insulating layer, the metal electrode, and the second gate, forming two first vias in the second interlayer insulating layer in positions corresponding to both ends of the first active layer, and forming two vias in the second interlayer insulating layer in positions corresponding to both ends of the second active layer, the method further comprises (Fig. 8):
etching the film layers from the second interlayer insulating layer to the buffer layer corresponding to the third region to expose the PI layer (Fig. 8); and
depositing a second planarization layer (600) on an exposed surface of the PI layer, the second planarization layer penetrating the second interlayer insulating layer to the buffer layer (Fig. 8).
Continuing to claims 6, Yang discloses wherein the first active layer is made of low temperature polysilicon ([0060]).
Referring to claim 7, Yang discloses wherein the second active layer is made of metal oxide ([0060]).
Pertaining to claim 8, Yang discloses display apparatus, comprising the organic electroluminescence display panel of claim 1 (Abstract and Fig. 8).
Considering claim 21, Yang discloses wherein the second active layer comprises an indium gallium zinc oxide material ([0060]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210280615 (Yang et al) in view of US 20180366586 (Son et al).
Pertaining to claim 4, Yang discloses forming a pixel electrode to form an anode ([0103]) and other layers that are essential in forming an OLED ([0101] and [0103]).
Yang does not disclose a transparent conductive layer located on the first planarization layer to form an anode;
a pixel defining layer located on the transparent conductive layer and the first planarization layer; and
a support pillar located on the pixel defining layer.
However, Son discloses forming an OLED and that it comprises:
a transparent conductive layer (410) located on the first planarization layer to form an anode;
a pixel defining layer (120) located on the transparent conductive layer and the first planarization layer; and
a support pillar (spacer) located on the pixel defining layer ([0103]). 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the materials and layer as disclosed by Son in the invention of Yang in order to form an OLED because these layers are known in the art to be suitable for such intended purpose.

Allowable Subject Matter

Claims 9-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 9 recites the limitations forming a second interlayer insulating layer on the first interlayer insulating layer, the metal electrode, and the second gate: forming two first vias penetrating at least the first gate insulating layer corresponding to both ends of the first forming two second vias penetrating at least the second interlayer insulating layer corresponding to both ends of the second active layer, and exposing the both ends of the second active layer, respectively:  wherein the two first vias and the two second vias are formed simultaneously in the first region and the second region respectively. active layer, and exposing the both ends of the first active layer, respectively. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 10-12 and 14-20 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed 08/16/22 have been fully considered but they are not persuasive. Applicant argues that neither Yang nor Son teach the simultaneous formation of the second and first vias and the examiner agrees. However claims 1-8 and 21 are directed to an organic electroluminescence display panel (product) and not the process by which this product is formed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The product of Yang  (two sets of vias formed over the two active layers) is the same as the product of the present invention and therefore the claim is unpatentable even though the product of Yang was made by a different process (simultaneous patterning). Therefore the arguments are not found to be persuasive.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        11/07/22